DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a throttling device"  in claim 1, line 5. The recitation draws corresponding structure to the following recitation “In one aspect, the throttling device 118 can be a thermal expansion valve that controls the amount of refrigerant that passes into the evaporator 120 to ensure that substantially” (specification, paragraph 24).
all of the refrigerant that is exiting the evaporator 120 is in the vapor phase.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Specification
The disclosure is objected to because of the following informalities: 
Pg. 6, paragraph 27: “so that the refrigerant because substantially vapor” should read “so that the refrigerant becomes substantially vapor”  
Pg. 7, paragraph 32: “and direct in right to the evaporator” should read “and directly into the evaporator”
Pg. 10, paragraph 47: “The output interface 322 can also be connected the liquid proportional valve 152” should read “The output interface 322 can also be connected to the liquid proportional valve 152”
Pg. 10, paragraph 47: “whether the valve is closed, open and how open it is” should read “whether the valve is closed or open and how open it is”
Pg. 12, paragraph 55: “The controller output determined at step 208 is then used to at step 210” should read “The controller output determined at step 208 is then used at step 210”
Pg. 12, paragraph 55: “the controlled 300 controller can substantially” should read “the controlled 300 can substantially”
Pg. 13, paragraph 55: “liquid flow through the 112 condensed refrigerant line 112” should read “liquid flow through the condensed refrigerant line 112”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “a condenser to condense refrigerant” in line 3 of the claim is unclear to the Examiner as to if multiple refrigerants are being claimed. The Examiner recommends changing “a condenser to condense refrigerant” to “a condenser to condense the refrigerant”. For purposes of examination, Examiner will interpret the claim as recommended above.  
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “decrease the pressure of refrigerant” in line 5 of the claim is unclear to the Examiner as to if multiple refrigerants are being claimed. The Examiner recommends changing “decrease the pressure of refrigerant” to “decrease the pressure of the refrigerant”. For purposes of examination, Examiner will interpret the claim as recommended above.  
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “and running to the evaporator” in line 12 is confusing as it is unclear which particular one of the previously cited structures applicant is referring to i.e., the by-pass line or the compressed refrigerant line.
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 2 calls for the limitation of “the valve is operative to be: completely opened, allowing refrigerant to flow through the by-bass line substantially unimpeded; completely closed, stopping refrigerant from flowing through the by-pass line; and a plurality of amounts of open between fully open and closed” in lines 1-4 which renders the scope of the claim indefinite as it unclear how can the hot gas valve can be fully opened and fully closed at the same time.
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  In claim 2, there is a missing comma after “claim 1” before the word “wherein”. For clarity improvement, the claim is interpreted to instead recite “The system of claim 1, wherein the hot gas proportional valve is operative to be either: completely opened, allowing the refrigerant to flow through the by-bass line substantially unimpeded; completely closed, stopping the refrigerant from flowing through the by-pass line; or in a plurality of amounts of open between fully open and closed.”
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  In claim 4, there is a missing comma after “claim 1” before the word “wherein”. For clarity improvement, the claim is interpreted to instead recite “The system of claim 1, wherein the liquid proportional valve is operative to be either: completely opened, allowing the refrigerant to flow through the by-bass line substantially unimpeded; completely closed, stopping the refrigerant from flowing through the by-pass line; or in a plurality of amounts of open between fully open and closed.”
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 4 calls for the limitation of “the valve is operative to be: completely opened, allowing refrigerant to flow through the by-bass line substantially unimpeded; completely closed, stopping refrigerant from flowing through the by-pass line; and a plurality of amounts of open between fully open and closed” in lines 1-4 which renders the scope of the claim indefinite as it unclear how can the hot gas valve can be fully opened and fully closed at the same time.
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “allowing liquid refrigerant” in line 2 of the claim is unclear to the Examiner as to if multiple liquid refrigerants are being claimed. The Examiner recommends changing “allowing liquid refrigerant” to “allowing the liquid refrigerant”. For purposes of examination, Examiner will interpret the claim as recommended above.  
Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “stopping liquid refrigerant” in line 3 of the claim is unclear to the Examiner as to if multiple liquid refrigerants are being claimed. The Examiner recommends changing “stopping liquid refrigerant” to “stopping the liquid refrigerant”. For purposes of examination, Examiner will interpret the claim as recommended above.  
Claim 7 recites the limitation "the gaseous refrigerant" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing "the gaseous refrigerant" in line 4 of claim 7 to "a gaseous refrigerant".
Claim 8 calls for the limitation of “obtaining a temperature measurement” in lines 1-2 which is confusing as it unclear how it relates to the previous recitation of obtaining a temperature measurement above in claim 7. For clarity improvement, this phrase should instead be “the step of obtaining the temperature measurement”.
Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “at least one memory” in line 14 is unclear to the Examiner as no physical structure has been given to recitation in the specification nor the claims. 
Claim 15 recites the limitation "the gaseous refrigerant" in line 17.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing "the gaseous refrigerant" in line 17 of claim 15 to "a gaseous refrigerant".
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  In claim 16, there is a missing comma after “claim 15” before the word “wherein”. For clarity improvement, the claim is interpreted to instead recite “The system of claim 15, wherein the hot gas proportional valve is operative to be either: completely opened, allowing the refrigerant to flow through the by-bass line substantially unimpeded; completely closed, stopping the refrigerant from flowing through the by-pass line; or in a plurality of amounts of open between fully open and closed.”
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 16 calls for the limitation of “the valve is operative to be: completely opened, allowing refrigerant to flow through the by-bass line substantially unimpeded; completely closed, stopping refrigerant from flowing through the by-pass line; and a plurality of amounts of open between fully open and closed” in lines 1-4 which renders the scope of the claim indefinite as it unclear how can the hot gas valve can be fully opened and fully closed at the same time.
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  In claim 17, there is a missing comma after “claim 15” before the word “wherein”. For clarity improvement, the claim is interpreted to instead recite “The system of claim 15, wherein the liquid proportional valve is operative to be either: completely opened, allowing the refrigerant to flow through the by-bass line substantially unimpeded; completely closed, stopping the refrigerant from flowing through the by-pass line; or in a plurality of amounts of open between fully open and closed.”
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claim 17 calls for the limitation of “the valve is operative to be: completely opened, allowing refrigerant to flow through the by-bass line substantially unimpeded; completely closed, stopping refrigerant from flowing through the by-pass line; and a plurality of amounts of open between fully open and closed” in lines 1-4 which renders the scope of the claim indefinite as it unclear how can the hot gas valve can be fully opened and fully closed at the same time.
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “allowing liquid refrigerant” in line 2 of the claim is unclear to the Examiner as to if multiple liquid refrigerants are being claimed. The Examiner recommends changing “allowing liquid refrigerant” to “allowing the liquid refrigerant”. For purposes of examination, Examiner will interpret the claim as recommended above.  
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  The recitation “stopping liquid refrigerant” in line 3 of the claim is unclear to the Examiner as to if multiple liquid refrigerants are being claimed. The Examiner recommends changing “stopping liquid refrigerant” to “stopping the liquid refrigerant”. For purposes of examination, Examiner will interpret the claim as recommended above.  
Claim 18 recites the limitation "the at least one processing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing "the at least one processing" in line 1 of claim 18 to "the at least one processing unit".
Claim 19 recites the limitation "the at least one processing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing "the at least one processing" in line 1 of claim 19 to "the at least one processing unit".
Claim 19 calls for the limitation of “obtaining a temperature measurement” in line 2 which is confusing as it unclear how it relates to the previous recitation of obtaining a temperature measurement above in claim 15. For clarity improvement, this phrase should instead be “the step of obtaining the temperature measurement”.

Claim 20 recites the limitation "the at least one processing" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner recommends changing "the at least one processing" in line 1 of claim 20 to "the at least one processing unit".
Claim 20 calls for the limitation of “obtaining a temperature measurement” in line 2 which is confusing as it unclear how it relates to the previous recitation of obtaining a temperature measurement above in claim 15. For clarity improvement, this phrase should instead be “the step of obtaining the temperature measurement”.
	Claims 2-14 are also rejected by virtue of their dependency on claim 1.
	Claim 3 is also rejected by virtue of its dependency on claim 2.
Claim 5 is also rejected by virtue of its dependency on claim 4.
	Claims 8-9 are also rejected by virtue of their dependency on claim 7.
	Claim 9 is also rejected by virtue of its dependency on claim 8.	
Claims 16-20 are also rejected by virtue of their dependency on claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, and 10-12  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sjoholm et al. (US 20200208897), hereinafter Sjoholm.
	Regarding claim 1, Sjoholm discloses a refrigeration system (Fig. 2, transport climate control circuit 200) comprising:
a compressor (Fig. 2, compressor 205) to compress refrigerant passing through the compressor (the compressor 205 of Sjoholm has the same structure as the claimed compressor and is capable of functioning in the manner claimed);
a condenser (Fig. 2, condenser 210) to condense refrigerant passing through the condenser to a liquid (the condenser 210 of Sjoholm has the same structure as the claimed condenser and is capable of functioning in the manner claimed);
a compressed refrigerant line (Fig. 2, discharge line 245) running from the compressor to the condenser;
a throttling device (Fig. 2, thermal expansion device 215) to decrease the pressure of refrigerant passing through the throttling device (the thermal expansion device 215 of Sjoholm has the same structure as the claimed throttling device and is capable of functioning in the manner claimed);
a condensed refrigerant line (Fig. 2, sub-cooled liquid line 255) running from the condenser to the throttling device;
an evaporator (Fig. 2, evaporator 220) to evaporate liquid refrigerant passing through the evaporator to a vapor (the evaporator 220 of Sjoholm has the same structure as the claimed evaporator and is capable of functioning in the manner claimed);
a throttled refrigerant line (see the annotated Fig. 2 of Sjoholm below, throttled refrigerant line A) running from the throttling device to the evaporator;
an evaporated refrigerant line (Fig. 2, main suction line 260) running from the evaporator to the compressor;
a by-pass line (Fig. 2, hot gas bypass line 280) connected at a first end (see annotated Fig. 2 of Sjoholm below, first end B) to the compressed refrigerant line upstream from the condenser and running to the evaporator;
a hot gas proportional valve provided inline of the by-pass line (Fig. 2, hot gas bypass valve 242); and
a liquid proportional valve provided inline of the condensed refrigerant line (Fig. 2, main liquid solenoid valve 236).

    PNG
    media_image1.png
    1042
    824
    media_image1.png
    Greyscale

Annotated Fig. 2 of Sjoholm
Regarding claim 4, Sjoholm discloses the system of claim 1 (see the rejection of claim 1 above) wherein the liquid proportional valve is operative to be: completely opened, allowing liquid refrigerant to flow through the condensed refrigerant line substantially unimpeded; completely closed, stopping liquid refrigerant from flowing through the condensed refrigerant line; and a plurality of amounts of open between fully open and closed (Fig. 2, Pg. 4, paragraph 43, In some embodiments, the main liquid solenoid valve 236 and the main expansion device 215 can be replaced with an electronic expansion valve with, for example, a stepper motor, a fast pulsing valve, etc.; Further, the types of valves disclosed by Sjoholm that can be used as the main liquid solenoid valve 236 would allow for the valve to be opened to any amount as required by the limitations of claim 4.)
Regarding claim 5, Sjoholm discloses the system of claim 4 (see the rejection of claim 4 above) wherein the liquid proportional valve is a stepper valve (Fig. 2, Pg. 4, paragraph 43, In some embodiments, the main liquid solenoid valve 236 and the main expansion device 215 can be replaced with an electronic expansion valve with, for example, a stepper motor, a fast pulsing valve, etc.).
Regarding claim 10, Sjoholm discloses the system of claim 1 (see the rejection of claim 1 above) further comprising a condenser fan (Pg. 4, paragraph 47, It will also be appreciated that one or more fans (not shown) may be associated with each of the condenser 210 and the evaporator 220).
Regarding claim 11, Sjoholm discloses the system of claim 1 (see the rejection of claim 1 above) wherein the throttling device is operative to decrease the pressure of the condensed refrigerant passing through the throttling device (The main thermal expansion device 215 of Sjoholm has the same structure as the claimed throttling device and is capable of functioning in the manner claimed).
Regarding claim 12, Sjoholm discloses the system of claim 1 (see the rejection of claim 1 above), wherein the throttling device is a thermal expansion valve (Fig. 2, main thermal expansion device 215).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjoholm et al. (US 20200208897), hereinafter Sjoholm in view of Scarcella et al. (US 20120011866), hereinafter Scarcella.
Regarding claim 2, Sjoholm discloses the system of claim 1 (see the rejection of claim 1 above).
However, Sjoholm doses not disclose wherein the hot gas proportional valve is operative to be: completely opened, allowing refrigerant to flow through the by-bass line substantially unimpeded; completely closed, stopping refrigerant from flowing through the by-pass line; and a plurality of amounts of open between fully open and closed.
Scarcella, in the same field of endeavor, teaches wherein the hot gas proportional valve is operative to be: completely opened, allowing refrigerant to flow through the by-bass line substantially unimpeded; completely closed, stopping refrigerant from flowing through the by-pass line; and a plurality of amounts of open between fully open and closed (Fig. 1, flow control device 85, Pg. 5, paragraph 32, In this embodiment, the flow control device 85 may comprise a solenoid valve that is selectively positionable in either a fully open position or a fully closed position or, in addition thereto, at least one partially open position between a fully closed position and a fully open position, such as for example an electronic stepper valve or a pulse width modulated solenoid valve).
Therefore, it would have been obvious before the effective filing date of the claimed invention to replace the hot gas proportional valve of claim 1 of Sjoholm with the operation taught by Scarcella.  One of ordinary skill in the art would have been motivated to make this modification to selectively open the hot gas bypass line 26 to refrigerant vapor flow therethrough when it is desired to operate the refrigerant vapor compression system 10 in a defrost mode and close the hot gas bypass line 26 to refrigerant vapor flow therethrough whenever the refrigerant vapor compression system 10 is not operating in a defrost mode (Scarcella, pg. 5, paragraph 32).
Regarding claim 3, Sjoholm as modified discloses the system of claim 2 (see the combination of references used in rejection of claim 2 above) wherein the hot gas proportional valve is a stepper valve (Fig. 1, flow control device 85, Pg. 5, paragraph 32, In this embodiment, the flow control device 85 may comprise a solenoid valve that is selectively positionable in either a fully open position or a fully closed position or, in addition thereto, at least one partially open position between a fully closed position and a fully open position, such as for example an electronic stepper valve or a pulse width modulated solenoid valve). Further, the recitation “wherein the hot gas proportional valve is a stepper valve” is a result of the modification of references used in the rejection of claim 2 above.
Regarding claim 13, Sjoholm discloses the system of claim 1 (see the rejection of claim 1 above).
However, Sjoholm does not disclose wherein a second end of the by-pass line is connected to the throttled refrigerant line upstream from the evaporator.
Scarcella, in the same field of endeavor, teaches wherein a second end of the by-pass line is connected to the throttled refrigerant line upstream from the evaporator (Fig. 1, discharge hot gas bypass line 26 is depicted being connected to refrigerant line 4 upstream of the evaporator).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the second end of the by-pass line of claim 1 of Sjoholm to be connected in the manner taught by Scarcella. One of ordinary skill in the art would have been motivated to make this modification to discharge the hot gas into refrigerant line 4 upstream of the refrigerant coil 52 of the evaporator (Scarcella, pg. 5, paragraph 31).
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjoholm et al. (US 20200208897), hereinafter Sjoholm in view of Kojima et al. (US Patent No. 10,788,256), hereinafter Kojima.
Regarding claim 6, Sjoholm discloses the system of claim 1 (see the rejection of claim 1 above).
However, Sjoholm does not disclose wherein the hot gas proportional valve and the liquid proportional valve are adjusted substantially simultaneously and inversely.
Kojima, in the same field of endeavor, teaches wherein the hot gas proportional valve and the liquid proportional valve are adjusted substantially simultaneously and inversely (Fig. 5 depicts the solenoid valves 10-A and 10-B closing at the same time the solenoid valve 3 is opened).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the hot gas proportional valve and the liquid proportional valve of claim 1 of Sjoholm to be adjusted in the manner taught by Kojima. One of ordinary skill in the art would have been motivated to make this modification to provide a cooling device capable of protecting an electronically controlled expansion valve in a main refrigerant circuit from the liquid hammer phenomenon due to high-pressure liquid refrigerant when the cooling operation starts (Kojima, col. 4, lines 25-29).
Regarding claim 7, Sjoholm discloses the system of claim 1 (see the rejection of claim 1 above) further comprising a controller (Fig. 1A, programable climate controller 107) and a temperature sensor (Pg. 2, paragraph 26, The climate control system 100 also includes a programmable climate controller 107 and one or more sensors (not shown) that are configured to measure one or more parameters of the climate control system 100 (e.g., an ambient temperature outside of the transport unit 105, a space temperature within the climate controlled space 106, an ambient humidity outside of the transport unit 105, a space humidity within the climate controlled space 106, etc.) and communicate parameter data
to the climate controller 107) wherein the controller is operative to obtain temperature measurements from the temperature sensor and in response to the controller obtaining a temperature measurement that varies from a temperature setpoint (Fig. 3, method 300, At 315, the controller determines whether the monitored space temperature Tc is greater than or equal to a desired setpoint temperature Ts for the climate controlled space plus a tolerance value tol. The desired setpoint temperature Ts can be a predetermined temperature value that is inputted into the climate control system to maintain the cargo being stored within the climate controlled space).
However, Sjoholm does not disclose adjust the hot gas proportional valve to change the pressure of the gaseous refrigerant passing though the by-pass line to the evaporator and adjust the liquid proportional valve to change the flow of the liquid passing through the condensed refrigerant line to the throttling device.
Kojima, in the same field of endeavor, teaches adjust the hot gas proportional valve to change the pressure of the gaseous refrigerant passing though the by-pass line to the evaporator and adjust the liquid proportional valve to change the flow of the liquid passing through the condensed refrigerant line to the throttling device (Col. 7, lines 15-18, Meanwhile, when defrosting operation starts, the solenoid valve 3 in the main refrigerant circuit M is closed, and the solenoid valve 10-A, the solenoid valve 10-B, and a solenoid valve 11 in the defrosting refrigerant circuit S are opened).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 7 of Sjoholm to adjust the hot gas proportional valve to change the pressure of the gaseous refrigerant passing though the by-pass line to the evaporator and adjust the liquid proportional valve to change the flow of the liquid passing through the condensed refrigerant line to the throttling device as taught by Kojima. One of ordinary skill in the art would have been motivated to make this modification to provide a cooling device capable of protecting an electronically controlled expansion valve in a main refrigerant circuit from the liquid hammer phenomenon due to high-pressure liquid refrigerant when the cooling operation starts (Kojima, col. 4, lines 25-29). Further, operating valves based on starting a defrost operation as taught by Kojima is an implicit teaching of a temperature comparison. 
Regarding claim 8, Sjoholm as modified discloses the system of claim 7 (see the combination of references used in the rejection of claim 7 above).
However, Sjoholm as modified, does not disclose wherein the controller is further operative to, in response to obtaining a temperature measurement from the temperature sensor that is greater than the setpoint temperature, adjust the hot gas proportional valve towards closed while substantially simultaneously adjusting the liquid proportional valve more towards open.
Kojima, in the same field of endeavor, teaches wherein the controller is further operative to, in response to obtaining a temperature measurement from the temperature sensor that is greater than the setpoint temperature, adjust the hot gas proportional valve towards closed while substantially simultaneously adjusting the liquid proportional valve more towards open (Col. 7, lines 28-31, Afterwards, the valve mechanism 16 in the defrosting refrigerant circuit S is closed, and the solenoid valve 3 in the main refrigerant circuit M is opened. Cooling operation is then started).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 7 of Sjoholm to in response to obtaining a temperature measurement from the temperature sensor that is greater than the setpoint temperature, adjust the hot gas proportional valve towards closed while substantially simultaneously adjusting the liquid proportional valve more towards open as taught by Kojima. One of ordinary skill in the art would have been motivated to make this modification to provide a cooling device capable of protecting an electronically controlled expansion valve in a main refrigerant circuit from the liquid hammer phenomenon due to high-pressure liquid refrigerant when the cooling operation starts (Kojima, col. 4, lines 25-29). Further, operating valves based on starting a cooling operation as taught by Kojima is an implicit teaching of a temperature comparison. 
Regarding claim 9, Sjoholm as modified discloses the system of claim 8 (see the combination of references used in the rejection of claim 8 above) wherein the controller is further operative to, in response to obtaining a temperature measurement from the temperature sensor that is less than the setpoint temperature, adjusting hot gas proportional valve towards fully open while substantially simultaneously adjusting the liquid proportional valve more towards closed (Col. 7, lines 15-18, Meanwhile, when defrosting operation starts, the solenoid valve 3 in the main refrigerant circuit M is closed, and the solenoid valve 10-A, the solenoid valve 10-B, and a solenoid valve 11 in the defrosting refrigerant circuit S are opened). Further, operating valves based on starting a defrost operation as taught by Kojima is an implicit teaching of a temperature comparison. Additionally, the recitation “wherein the controller is further operative to, in response to obtaining a temperature measurement from the temperature sensor that is less than the setpoint temperature, adjusting hot gas proportional valve towards fully open while substantially simultaneously adjusting the liquid proportional valve more towards closed” is a result of the modification of references used in the rejection of claim 8. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjoholm et al. (US 20200208897), hereinafter Sjoholm in view of Lim et al. (WO 2022025674), hereinafter Lim.
Regarding claim 14, Sjoholm discloses a refrigeration system in accordance with claim 1 (see the rejection of claim 1 above).
However, Sjoholm does not disclose a plant growth chamber comprising: an enclosure.
Lim, in the same field of endeavor, discloses a plant growth chamber (Fig. 1, cultivation space 100) comprising: an enclosure (Fig. 1, cabinet 10) and a refrigeration system (Pg. 29, paragraph 316, As described above, the components including the evaporator 19, the compressor 253, and the condenser 242 for controlling the temperature of the cultivation space 100 may be referred to as a temperature control device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the refrigeration system in accordance with claim 1 of Sjoholm to include the plant growth camber and an enclosure as taught by Lim. One of ordinary skill in the art would have been motivated to make this modification because there is an advantage in that it is possible to prevent the growth of mold or the generation of contaminants in the cultivation space by the inner case made of stainless material and the upper surface structure of the cultivation shelf, so that a substantially clean state can be maintained (Lim, pg. 10, paragraph 99).
Claim(s) 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjoholm et al. (US 20200208897), hereinafter Sjoholm in view of Chen et al. (US 20170102175), hereinafter Chen and Kojima et al. (US Patent No. 10,788,256), hereinafter Kojima.
Regarding claim 15, Sjoholm discloses a controller (Fig. 1A, programable climate controller 107) for controlling the operation of a refrigerating system comprising (Fig. 2, transport climate control circuit 200): a compressor (Fig. 2, compressor 205); a condenser (Fig. 2, condenser 210); a compressed refrigerant line (Fig. 2, discharge line 245) running from the compressor to the condenser; a throttling device (Fig. 2, thermal expansion device 215); a condensed refrigerant line (Fig. 2, sub-cooled liquid line 255) running from the condenser to the throttling device; an evaporator (Fig. 2, evaporator 220); a throttled refrigerant line (see the annotated Fig. 2 of Sjoholm below, throttled refrigerant line A) running from the throttling device to the evaporator; an evaporated refrigerant line (Fig. 2, main suction line 260) running from the evaporator to the compressor; a bypass line (Fig. 2, hot gas bypass line 280) connected at a first end (see annotated Fig. 2 of Sjoholm below, first end B) to the compressed refrigerant line upstream from the condenser and running to the evaporator; a hot gas proportional valve provided inline of the by-pass line (Fig. 2, hot gas bypass valve 242); a liquid proportional valve provided inline of the condensed refrigerant line (Fig. 2, main liquid solenoid valve 236); and a temperature sensor (Pg. 2, paragraph 26, The climate control system 100 also includes a programmable climate controller 107 and one or more sensors (not shown) that are configured to measure one or more parameters of the climate control system 100 ( e.g., an ambient temperature outside of the transport unit 105, a space temperature within the climate controlled space 106, an ambient humidity outside of the transport unit 105, a space humidity within the climate controlled space 106, etc.),
However, Sjoholm does not disclose the controller comprising:
at least one processing unit;
an input interface operatively connectable to the temperature sensor;
an output interface operatively connectable to the hot gas proportional valve and the liquid proportional valve; and
at least one memory containing program instructions, the at least one processing unit, responsive to the program instructions.
Chen, in the same field of endeavor, teaches the controller comprising:
at least one processing unit (Pg. 3, paragraph 29, The pressure reading and the predetermined
reading may be compared (e.g., by a processor of the controller of the air conditioner, by a valve controller, and/or by the sensor));
an input interface operatively connectable to the temperature sensor (Pg. 3, paragraph 21, The controller may comprise an interface for use by a user. Alternatively a user interface may comprise a separate component in communication with the controller. Valve 255 and sensor 256 may be set for different pressure measurements (or other properties) than valve 265 and sensor 266, so the two bypass lines may function independently of one another);
an output interface operatively connectable to the hot gas proportional valve and the liquid proportional valve (Pg. 5, paragraph 37, A communication interface may allow the controller to communicate with components of the air conditioner, other repositories, and/or other computer systems); and
at least one memory containing program instructions, the at least one processing unit, responsive to the program instructions (Pg. 4, paragraph 36, A memory may include data, such as predetermined maximum operating properties (e.g., temperatures and/or pressures), activation pressures, predetermined maximum properties (e.g., temperatures and/or pressures), periods of time that operations should run, and/or any other data useful to the operation of the air conditioner. In addition, various types of software may be stored on the memory. For example, instructions (e.g.,
operating systems and/or other types of software), an operation module, a bypass operation module, and/or a high pressure switch module may be stored on the memory).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the controller of claim 15 of Sjoholm to include the processing unit, input interface, output interface, memory, and program instructions as taught by Chen. One of ordinary skill in the art would have been motivated to make this modification to manipulate information in a logical manner (Chen, pg. 4, paragraph 36), to provide for interaction with a user (Chen, pg. 5, paragraph 38), to allow the controller to communicate with components of the air conditioner, other repositories, and/or other computer systems (Chen, pg. 5, paragraph 37), and because a memory may include data, such as predetermined maximum operating properties ( e.g., temperatures and/or pressures), activation pressures, predetermined maximum properties (e.g., temperatures and/or pressures), periods of time that operations should run, and/or any other data useful to the operation of the air conditioner (Chen, pg. 4, paragraph 36).
	Sjoholm as modified further discloses the controller operative to: 
in response to the controller obtaining a temperature measurement that varies from a temperature setpoint (Sjoholm, Fig. 3, method 300, At 315, the controller determines whether the monitored space temperature Tc is greater than or equal to a desired setpoint temperature Ts for the climate controlled space plus a tolerance value tol. The desired setpoint temperature Ts can be a predetermined temperature value that is inputted into the climate control system to maintain the cargo being stored within the climate controlled space).
However, Sjoholm as modified does not disclose, adjust the hot gas proportional valve to change the pressure of the gaseous refrigerant passing through the by-pass line to the evaporator and adjust the liquid proportional valve to change the flow of liquid refrigerant passing through the condensed refrigerant line to the throttling device.
Kojima, in the same field of endeavor, teaches adjust the hot gas proportional valve to change the pressure of the gaseous refrigerant passing though the by-pass line to the evaporator and adjust the liquid proportional valve to change the flow of the liquid passing through the condensed refrigerant line to the throttling device (Col. 7, lines 15-18, Meanwhile, when defrosting operation starts, the solenoid valve 3 in the main refrigerant circuit M is closed, and the solenoid valve 10-A, the solenoid valve 10-B, and a solenoid valve 11 in the defrosting refrigerant circuit S are opened).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 15 of Sjoholm as modified to adjust the hot gas proportional valve to change the pressure of the gaseous refrigerant passing though the by-pass line to the evaporator and adjust the liquid proportional valve to change the flow of the liquid passing through the condensed refrigerant line to the throttling device as taught by Kojima. One of ordinary skill in the art would have been motivated to make this modification to provide a cooling device capable of protecting an electronically controlled expansion valve in a main refrigerant circuit from the liquid hammer phenomenon due to high-pressure liquid refrigerant when the cooling operation starts (Kojima, col. 4, lines 25-29). Further, operating valves based on starting a defrost operation as taught by Kojima is an implicit teaching of a temperature comparison. 

    PNG
    media_image1.png
    1042
    824
    media_image1.png
    Greyscale

Annotated Fig. 2 of Sjoholm
Regarding claim 17, Sjoholm as modified discloses the controller of claim 15 (see the combination of references used in the rejection of claim 15 above) wherein the liquid proportional valve is operative to be: completely opened, allowing liquid refrigerant to flow through the condensed refrigerant line substantially unimpeded; completely closed, stopping liquid refrigerant from flowing through the condensed refrigerant line; and a plurality of amounts of open between fully open and closed (Sjoholm, Fig. 2, Pg. 4, paragraph 43, In some embodiments, the main liquid solenoid valve 236 and the main expansion device 215 can be replaced with an electronic expansion valve with, for example, a stepper motor, a fast pulsing valve, etc.; Further, the types of valves disclosed by Sjoholm that can be used as the main liquid solenoid valve 236 would allow for the valve to be opened to any amount as required by the limitations of claim 17.)
Regarding claim 18, Sjoholm as modified discloses the controller of claim 15 (see the combination of references used in the rejection of claim 15 above). 
However, Sjoholm as modified does not disclose wherein the at least one processing is further operative to, in response to the program instructions, adjust the hot gas proportional valve and the liquid proportional valve substantially simultaneously and inversely.
Kojima, in the same field of endeavor, teaches wherein the at least one processing is further operative to, in response to the program instructions, adjust the hot gas proportional valve and the liquid proportional valve substantially simultaneously and inversely (Fig. 5 depicts the solenoid valves 10-A and 10-B closing at the same time the solenoid valve 3 is closed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the processing unit of claim 15 of Sjoholm to adjust the hot gas proportional valve and the liquid proportional valve in the manner taught by Kojima. One of ordinary skill in the art would have been motivated to make this modification to provide a cooling device capable of protecting an electronically controlled expansion valve in a main refrigerant circuit from the liquid hammer phenomenon due to high-pressure liquid refrigerant when the cooling operation starts (Kojima, col. 4, lines 25-29).
Regarding claim 19, Sjoholm as modified discloses the controller of claim 15 (see the combination of references used in the rejection of claim 15 above). 
However, Sjoholm as modified, does not disclose wherein the at least one processing is, in response to the program instructions, further operative to, in response to obtaining a temperature measurement from the temperature sensor that is greater than the setpoint temperature, adjust the hot gas proportional valve towards closed while substantially simultaneously adjusting the liquid proportional valve more towards open.
Kojima, in the same field of endeavor, teaches wherein the at least one processing is, in response to the program instructions, further operative to, in response to obtaining a temperature measurement from the temperature sensor that is greater than the setpoint temperature, adjust the hot gas proportional valve towards closed while substantially simultaneously adjusting the liquid proportional valve more towards open (Col. 7, lines 28-31, Afterwards, the valve mechanism 16 in the defrosting refrigerant circuit S is closed, and the solenoid valve 3 in the main refrigerant circuit M is opened. Cooling operation is then started).
Therefore, it would have been obvious before the effective filing date of the claimed invention to reprogram the controller of claim 15 of Sjoholm to in response to the program instructions, further operative to, in response to obtaining a temperature measurement from the temperature sensor that is greater than the setpoint temperature, adjust the hot gas proportional valve towards closed while substantially simultaneously adjusting the liquid proportional valve more towards open as taught by Kojima. One of ordinary skill in the art would have been motivated to make this modification to provide a cooling device capable of protecting an electronically controlled expansion valve in a main refrigerant circuit from the liquid hammer phenomenon due to high-pressure liquid refrigerant when the cooling operation starts (Kojima, col. 4, lines 25-29). Further, operating valves based on starting a cooling operation as taught by Kojima is an implicit teaching of a temperature comparison.
Regarding claim 20, Sjoholm as modified discloses the controller of claim 15 (see the combination of references used in the rejection of claim 15 above) wherein the at least one processing is, in response to the program instructions, further operative to, in response to obtaining a temperature measurement from the temperature sensor that is less than the setpoint temperature, adjusting hot gas proportional valve towards fully open while substantially simultaneously adjusting the liquid proportional valve more towards closed (Col. 7, lines 15-18, Meanwhile, when defrosting operation starts, the solenoid valve 3 in the main refrigerant circuit M is closed, and the solenoid valve 10-A, the solenoid valve 10-B, and a solenoid valve 11 in the defrosting refrigerant circuit S are opened). Further, operating valves based on starting a defrost operation as taught by Kojima is an implicit teaching of a temperature comparison. Additionally, the recitation “wherein the at least one processing is, in response to the program instructions, further operative to, in response to obtaining a temperature measurement from the temperature sensor that is less than the setpoint temperature, adjusting hot gas proportional valve towards fully open while substantially simultaneously adjusting the liquid proportional valve more towards closed” is a result of the modification of references used in the rejection of claim 15.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjoholm as modified, as applied to claim 15 above, further in view of Scarcella et al. (US 20120011866), hereinafter Scarcella.
Regarding claim 16, Sjoholm as modified discloses the controller of claim 15 (see the combination of references used in the rejection of claim 15 above).
However, Sjoholm as modified does not disclose wherein the hot gas proportional valve is operative to be: completely opened, allowing refrigerant to flow through the by-bass line substantially unimpeded; completely closed, stopping refrigerant from flowing through the by-pass line; and a plurality of amounts of open between fully open and closed.
Scarcella, in the same field of endeavor, teaches wherein the hot gas proportional valve is operative to be: completely opened, allowing refrigerant to flow through the by-bass line substantially unimpeded; completely closed, stopping refrigerant from flowing through the by-pass line; and a plurality of amounts of open between fully open and closed (Fig. 1, flow control device 85, Pg. 5, paragraph 32, In this embodiment, the flow control device 85 may comprise a solenoid valve that is selectively positionable in either a fully open position or a fully closed position or, in addition thereto, at least one partially open position between a fully closed position and a fully open position, such as for example an electronic stepper valve or a pulse width modulated solenoid valve).
Therefore, it would have been obvious before the effective filing date of the claimed invention to replace the hot gas proportional valve of claim 15 of Sjoholm with the operation taught by Scarcella.  One of ordinary skill in the art would have been motivated to make this modification to selectively open the hot gas bypass line 26 to refrigerant vapor flow therethrough when it is desired to operate the refrigerant vapor compression system 10 in a defrost mode and close the hot gas bypass line 26 to refrigerant vapor flow therethrough whenever the refrigerant vapor compression system 10 is not operating in a defrost mode (Scarcella, pg. 5, paragraph 32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitsch (US 20060230770) discloses a similar controller with a processor, memory, temperature sensors, and interfaces
Davis (US Patent No. 3,734,810) discloses a similar hot gas bypass line and hot gas bypass valve
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON MOORE/Examiner, Art Unit 3763                                                                                                                                                                                         11/28/2022
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763